Citation Nr: 0832000	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1982 to January 1983 
with over one year of prior active service.  He also served 
in the Air National Guard of Florida from March 1981 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, the veteran requested a Travel Board 
hearing before a Veterans Law Judge at the RO.  In a June 16, 
2008 letter, the RO notified the veteran that a hearing was 
scheduled for him on July 23, 2008.  Prior to the hearing, 
the veteran submitted a correspondence received on July 14, 
2008 requesting a postponement of his hearing in order to 
find legal representation.  Then on July 22, 2008, the 
veteran called the RO to request an extension for his 
hearing.  

While the veteran's request for a postponement of the hearing 
was not received prior to two weeks before the scheduled 
hearing, the Board has determined that good cause-time to 
find legal representation-existed for the veteran's request 
for a postponement.  Accordingly, the veteran should be 
scheduled for a Travel Board hearing at the RO.  See 38 
C.F.R. § 20.702(c) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


